United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2290
                         ___________________________

                             United States of America

                              lllllllllllllllllllll Appellee

                                            v.

                                     Jerrell Moore

                              lllllllllllllllllllll Appellant
                                     ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                           Submitted: February 11, 2013
                             Filed: February 22, 2013
                                  ____________

Before SMITH, ARNOLD, and MELLOY, Circuit Judges.
                           ____________

ARNOLD, Circuit Judge.

      The district court1 denied Jerrell Moore's motion for a sentence reduction under
18 U.S.C. § 3582(c)(2). Mr. Moore appeals and we affirm.



      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       In 2008, Mr. Moore pleaded guilty to having conspired from early 2006 until
his arrest in June, 2007, to manufacture, distribute, and possess with the intent to
distribute 50 grams or more of crack cocaine, see 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(iii) (2009), 846. He entered into a plea agreement that did not resolve the
issue of drug quantity, and he objected to many paragraphs of the presentence
investigation report. The probation officer held an objection meeting with the
attorneys, where they stipulated that Mr. Moore was responsible for at least
500 grams but less than 1.5 kilograms of crack, an amount that directly corresponded
to a base offense level of 34. See U.S.S.G. § 2D1.1(c)(3) (2008).

      Two days before sentencing, Mr. Moore's counsel filed a sentencing
memorandum stating that his client did not agree with the stipulation or the PSR and
maintained that his base offense level was 32. The memorandum disputed the drug
quantity finding by challenging, among other things, the reliability of Matthew
Davenport, a cooperating co-conspirator whose statements were used to make the
drug-quantity finding: Mr. Moore pointed to Mr. Davenport's failure to assert that
the conspiracy involved 1000 grams of crack until he met with the government for the
fourth time.

       At the beginning of the sentencing hearing, the sentencing court (the same
judge who later ruled on Mr. Moore's § 3582(c)(2) motion) said that the question of
drug quantity was unresolved, and the government offered evidence on the issue. The
court attributed more than 500 grams of crack to Mr. Moore and, using a base offense
level of 34, calculated his sentencing range as 292-365 months and sentenced him to
292 months' imprisonment. Mr. Moore appealed his sentence, but we dismissed
based on an appeal waiver in his plea agreement.

      In November, 2011, the Sentencing Commission authorized retroactive
application of guideline amendments that reduced the offense levels for certain crack
cocaine sentences under U.S.S.G. § 2D1.1. See U.S.S.G. app. C, amends. 750, 759.

                                         -2-
Mr. Moore relied on the amendments to file a § 3582(c)(2) motion for a sentence
reduction. To be eligible for such a reduction, a defendant's original sentence must
have been based on a sentencing range that the Sentencing Commission has lowered.
18 U.S.C. § 3582(c)(2); see U.S.S.G. § 1B1.10(a), (b). The court thus had to
determine Mr. Moore's sentencing range under the amended guidelines, which now
provide two different base offense levels for the drug quantity of 500 grams to
1.5 kilograms of crack. The relevant drug quantity must now be at least 840 grams
to yield Mr. Moore's original offense level. U.S.S.G. § 2D1.1(c)(3). If the quantity
is less than 840 grams of crack, the base offense level falls to 32, see U.S.S.G.
§ 2D1.1(c)(4), which, in turn, would lower Mr. Moore's sentencing range, thus
making him eligible for a § 3582(c)(2) reduction.

       In response to the § 3582(c)(2) motion, the court appointed counsel for
Mr. Moore and allowed the parties to file memoranda as to whether it should reduce
Mr. Moore's sentence. The court agreed with the government that Mr. Moore's
sentencing range remained the same because he was responsible for more than
840 grams of crack. In its written decision, the court noted that although the PSR had
attributed more than 500 grams of crack to Mr. Moore, drug-quantity was in dispute
at sentencing. The district judge quoted his own statements from the sentencing
transcript: "The amount of crack cocaine involved in this conspiracy that was
reasonably foreseeable to Mr. Moore so greatly exceeds 500 grams necessary to be
a level 34 that it is hardly worth mentioning. This conspiracy and the acts reasonably
foreseeable to Mr. Moore greatly, greatly exceeded that amount." The judge then
explained that "[b]y this, [he had] indicated that the defendant was responsible for a
multiple of the 500 grams necessary to reach a base offense level of 34." He
concluded that the "quantity also exceeds 840 grams currently necessary to reach a
base offense level of 34 under the ... amendments" and thus Mr. Moore "is not
entitled to a reduction in sentence."




                                         -3-
       Mr. Moore maintains that the district court erred in making additional findings.
According to Mr. Moore, the court could not expand on its original finding that he
was responsible for more than 500 grams of crack: He argues that because it did not
have authority to make a supplemental finding that Mr. Moore was responsible for
at least 840 grams of crack, the court should have concluded that Mr. Moore's
sentencing range had decreased under the amendments and that he was eligible for
a reduction. We disagree.

      In an unpublished decision, we have agreed with other circuits that district
courts may make supplemental findings in a § 3582(c)(2) proceeding if the findings
are necessary to deciding the motion and do not contradict any findings made at
sentencing. United States v. Christian, No. 12-2210 (January 29, 2013) (unpublished
per curiam); see also United States v. Almonte, No. 12-1911, 2012 WL 5974115, at
*1 (8th Cir. Nov. 29, 2012) (unpublished per curiam); United States v. Hernandez,
645 F.3d 709, 712-13 (5th Cir. 2011); United States v. Moore, 582 F.3d 641, 646
(6th Cir. 2009); United States v. Davis, 682 F.3d 596, 612 (7th Cir. 2012). For the
reasons that follow, we hold that the district court was authorized to make the
necessary supplemental finding in this case. And we note, moreover, that the district
judge was particularly qualified to make a finding here because he had heard the
evidence at sentencing.

       Section 3582(c)(2) requires district courts to comply with U.S.S.G. § 1B1.10,
the Sentencing Commission's "applicable policy statement[]," 18 U.S.C. § 3582(c)(2),
"to determine the prisoner's eligibility for a sentence modification," Dillon v. United
States, 130 S. Ct. 2683, 2691 (2010). In arguing that supplemental findings are
prohibited, Mr. Moore relies heavily on the Supreme Court's statement in Dillon, that
the "relevant policy statement ... instructs courts proceeding under § 3582(c)(2) to
substitute the amended Guidelines range while 'leav[ing] all other guideline
application decisions unaffected.' " Dillon, 130 S. Ct. at 2688 (quoting U.S.S.G.
§ 1B1.10(b)(1)). Mr. Moore maintains that district courts that make supplemental

                                         -4-
findings do not "leave all other guidelines application decisions intact." But when
viewed in context, we think that § 1B1.10(b)(1) not only permits, but may often
require, district courts to make findings necessary to resolve § 3582(c)(2) motions.
That policy statement states that a district court, in determining whether an
amendment has reduced a defendant's sentencing range "shall determine the amended
guideline range that would have been applicable to the defendant if the amendment(s)
to the guidelines ... had been in effect at the time the defendant was sentenced."
U.S.S.G. § 1B1.10(b)(1) (emphasis added). The district court could not comply with
the directive to "determine" Mr. Moore's sentencing range under the amended
guidelines without making the additional finding.

       It is true that § 1B1.1(b)(1) goes on to provide that "[i]n making such
determination, the court shall substitute only the [retroactive] amendments ... for the
corresponding guideline provisions that were applied when the defendant was
sentenced and shall leave all other guideline application decisions unaffected." Id.
(emphasis added). Contrary to Mr. Moore's contention, though, we do not think that
the district court violated the policy's admonition to "leave all other guideline
application decisions unaffected" by making a more specific finding as to drug
quantity. We think it plain that the Commission was instead prohibiting courts from
altering the application of guidelines other than the amended guideline.

      As the government states in its brief, Mr. Moore in his opening brief did not
contend that the evidence did not support the district court's supplemental finding,
challenging only the court's authority to make the finding. But Mr. Moore has filed
a pro se brief in which he maintains that the record failed to support the court's
supplemental finding that he was responsible for 840 grams or more of crack cocaine,
and we elect to address that issue.

      At Mr. Moore's sentencing, the government presented the testimony of Clinton,
Iowa, Police Officer Ronald Heeren and introduced a transcript of the sentencing of

                                         -5-
two of Mr. Moore's co-conspirators. Officer Heeren testified that the crack
conspiracy took place in Minnesota and Clinton, Iowa: In general, the conspirators
transported powder cocaine from Minnesota to Clinton, Iowa, where it was converted
to crack and distributed from a Motel 6 and a so-called crack house. Mr. Moore
participated in the conspiracy in both locations. Officer Heeren heard one of the
conspirators, Eddie Cosey, say that he had the Clinton crack market "cornered" from
March, 2006, until June, 2007; police arrested Mr. Cosey, Mr. Moore, Mr. Davenport,
and other conspirators at the Motel 6 on June 22, 2007.

       At the joint sentencing of Mr. Cosey and another of Mr. Moore's co-
conspirators, Officer Heeren testified that, considering distribution at both the motel
and the crack house, the conspiracy had sold "multiple" ounces of crack each week.
(One ounce equals 28.3495 grams.). Mr. Moore pleaded guilty to participating in a
conspiracy that lasted from about February, 2006, until June, 2007, more than fifteen
months. But, even assuming that it lasted only a year (52 weeks) and conservatively
interpreting "multiple" as 2, the conspiracy would have sold a total of 104 ounces or
2948.348 grams of crack; that quantity is 3.5 times the 840 ounces necessary for
Mr. Moore to retain his original base offense level of 34. Though not necessary, we
note also that Mr. Davenport testified to similar amounts of crack being sold during
the last seven weeks of the conspiracy, after he arrived in Clinton from Minnesota
until his arrest. According to Mr. Davenport, the conspiracy sold 2 ounces of crack
per week from the Motel 6 during that time: a total of 14 ounces or more than
396 grams of crack in just seven weeks. We need not further detail the evidence of
drug quantity to determine that the record provided ample evidence for the district
court's supplemental finding.

      Affirmed.
                       ______________________________




                                         -6-